Citation Nr: 0408519	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  92-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic eye 
disability, bilateral cataracts, status post anterior uveitis 
of the left eye, and/or defective vision, to include as 
secondary to or aggravated by the service-connected 
conjunctivitis.  

2.  Entitlement to service connection for claimed residuals 
of malaria.  

3.  Entitlement to an initial compensable rating for the 
service-connected bilateral conjunctivitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the RO which 
granted service connection for bilateral conjunctivitis and 
assigned a noncompensable rating.  That decision, an original 
rating action, also denied claims for secondary service 
connection for early bilateral cataracts, status-post 
anterior uveitis of the left eye, defective vision, and post-
operative bilateral excision of pterygium, and service 
connection for malaria.  

The case was remanded by the Board to the RO in August 1994, 
September 1997 and August 2000 for additional development of 
the record.

The issue of service connection for a chronic eye disability 
(other than the already service-connected conjunctivitis) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  No competent medical evidence of record has been 
presented to show that the veteran has any current residuals 
of malaria due to malaria incurred during service.

2.  The medical evidence of record does not show that the 
veteran's service connected bilateral conjunctivitis has been 
active since the effective date of service connection; and 
the medical evidence of record does not show that there are 
any residuals therefrom.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have residuals of malaria due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral conjunctivitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.84a, 
including Diagnostic Code 6018 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - Duty to Assist

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.

The duty to assist requires VA to make "reasonable efforts to 
obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the existence 
of any additional pertinent medical records that have not 
been obtained.  Accordingly, the Board finds that the RO has 
made reasonable attempts to obtain medical records referenced 
by the veteran, and that VA's duty to assist him in obtaining 
pertinent medical records is satisfied.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the January 
1992 rating decision, July 1992 Statement of the Case, the 
Supplemental Statements of the Case, as well as the three 
Board Remands, the veteran was notified of what information 
was necessary to substantiate his claims, as well as whether 
he, or VA, bore the burden of producing or obtaining the 
evidence.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim has been satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The veteran was afforded VA examinations 
for the purpose of determining the current nature, extent and 
severity of the service-connected conjunctivitis, as well as 
to determine the current nature and likely etiology of the 
claimed malaria.  

The United States Court of Appeals for Veterans Claims 
(Court) recently decided the case of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  This case held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the VCAA was enacted 
during the pendency of the appeal, and after the RO's 
issuance of the January 1992 initial unfavorable AOJ 
decision.  A VCAA notice letter referable to the issues on 
appeal was provided to the veteran in October 2002, 
subsequent to the January 1992 initial unfavorable AOJ 
decision.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

However, since the veteran's claim was filed in 1991 and the 
initial adverse rating decision in question was rendered in 
1992, nearly nine years prior to the enactment of the 
Veterans Claims Assistance Act of 2000, a VCAA notice simply 
could not have been provided the appellant prior to the 
initial unfavorable RO decision.  Thus, a pre-adjudication 
VCAA notice was not possible in the instant case.  Pelegrini 
does not contain a remedy under such facts, nor is an 
efficient or timely remedy evident to the Board under the 
circumstances here.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

Through the rating decisions, Statement of the Case (SOC), as 
well as correspondence to the veteran in September 2003, and 
three Board Remands, guidance was provided to the veteran 
with respect to the evidence necessary to substantiate his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.

The Board is also mindful that in cases such as this, where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
advise the veteran to obtain other forms evidence in support 
of his claim.  In addition, there is a heightened duty  to 
consider the benefit of the doubt rule in such cases.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Although it is 
unfortunate that the complete records are unavailable, the 
Board finds that all reasonable efforts have been made to 
obtain all available medical records.  The Board recognizes 
its heightened duty to explain its findings and conclusions 
in a case where the service medical records are unavailable 
and to consider the benefit of the doubt rule in such cases.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board 
is satisfied that the RO has fulfilled its heightened 
obligation by ensuring that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist.


II.  Factual Background

The veteran contends that service connection is warranted for 
residuals of malaria suffered during service.  In addition, 
the veteran asserts that an initial compensable rating is 
warranted for the service-connected conjunctivitis.  

As noted herein above, the veteran's service medical records 
could not be located, and they are assumed destroyed by fire.  

In conjunction with his original claim of service connection, 
the veteran was afforded a VA examination in September 1991.  
The veteran reported that he developed conjunctivitis while 
in service and was treated periodically during service.  In 
addition, the veteran stated that he had several injections 
in his eyes to treat the conjunctivitis subsequent to 
service.  

Physical examination of the external eye and adnexa were 
totally unremarkable.  Ductions and versions were full.  
Visual fields were full to confrontation.  Slit lamp 
examination of the corneas revealed evidence of prior 
pterygium surgery O.U. (both eyes) with early regrowth of 
approximately 1 mm. across the limbus O.U.  Anterior chambers 
were deep and clear.  The angles were open for 360 degrees.  
Pupils were equal and reacted to light, both direct and 
consensual and to accommodation.  With the pupils dilated, 
the lenses were examined with slit lamp and it was found that 
he had mild to moderate nuclear sclerosis O.U. with multiple 
cortical vacuoles and early posterior subcapsular changes.  
It was noted that there were humps of iris pigment attached 
to the anterior lens capsule O.S. (left eye), which suggested 
the existence of prior posterior synechiae and a probable 
prior anterior uveitis.  The vitreous was clear O.U.  

Binocular indirect ophthalmoscopy revealed cup-to-disc ratios 
of 0.2 with the disc, macula, vessels and periphery entirely 
normal O.U.  

The impression was that of:  (1) early cataracts, O.U.; (2) 
status post pterygium surgery O.U., post military service; 
(3) status post anterior uveitis O.S. with remnants of old 
posterior synechiae visible on the anterior lens capsule 
O.S.; and (4) chronic blepharoconjunctivitis, by history.

In a January 1992 rating decision, the RO granted service 
connection for conjunctivitis, resolving all doubt in the 
veteran's favor, and assigned an initial noncompensable 
rating.  In this regard; however, the RO found that there was 
no causal or etiological relationship between the veteran's 
conjunctivitis and the onset of senile cataracts, pterygiums, 
and/or defective vision.  

In addition, the RO determined that there was no finding of 
malaria during service or within the presumptive period 
following service.  

The veteran timely appealed the initial noncompensable rating 
assigned for the service-connected conjunctivitis; and also 
appealed the denial of service connection for an eye 
disability other than conjunctivitis, and for malaria.  The 
veteran reported that he has had problems with his eyes since 
service, including headaches, redness of the eyes and 
sometimes pus.

Additional VA treatment records were obtained and associated 
with the claims file.  These records show that the veteran 
was treated for complaints of pain in the left eye in 
February 1992.  The assessment was that of conjunctivitis.

In March 1994, the veteran underwent an extracapsular 
cataract extraction and placement of posterior chamber 
intraocular lens of the left eye and removal of lesion at the 
left lower lid.  The surgeon noted that the veteran had 
progressive visual loss in the left eye due to a cataract and 
presence of a lid lesion which was irritating.  

Then, in October 1994, the veteran underwent a pterygium 
resection with conjunctival autograft, left eye, because of 
progressive pterygium threatening visual axis.  

The veteran was afforded another VA examination in September 
1995.  The veteran's chief complaint was chronic redness that 
had become intermittent.  In viewing the old records, the 
examiner opined that some of the redness may have pertained 
to some recurrent inflammation associated with pterygium.  

Physical examination noted uncorrected distance of 20/400 OD 
(right eye) and of 20/200 OS.  With present glasses, distance 
was 20/40 OD and 20/40 OS.  With pinhole, there was no 
improvement OU.  Near uncorrected vision was 20/40 OD and 
20/30 OS.  Corrected near vision was 20/30 OD and 20/30 OS.  
Diplopia was denied.  Visual field deficit was full to 
confrontation.  Ocular examination noted symmetric lid 
appearance with moderate dermatochalasis OU.  Conjunctiva 
were non-inflamed.  Corneas were clear with pterygium bed 
corneal stromal scars nasally OU extending approximately 3 mm 
onto the corneal surface OD/ 4mm on the left.  His visual 
axis was intact.  The anterior chambers were quiet.  Lenses 
were 2.5+ yellowish nuclear sclerosis with cortical vacuoles 
both anteriorly and posteriorly on the right side.  The 
posterior chamber intraocular lens was in good position with 
a clear posterior capsule OS.  Tension was 16/13.  Fundus was 
deeply cupped 0.6 OD and 0.76 OS thin to the temporal rim OS.  
Normal appearance to maculas OU.  Vessels showed mild 
sclerosis.  Retinal periphery was unremarkable OU.  

The impression was that of:  (1) History of pterygium 
excision OU which may indeed after reviewing the old records 
be the prime reason for his intermittent conjunctival 
infection and diagnosis of conjunctivitis.  There appeared to 
be no current residual of conjunctivitis; (2) pseudophakia 
OS, stable; (3) nuclear and cortical cataractous change OD; 
(4) asymmetric disc cupping with stable intraocular pressure; 
and (5) posterior vitreous detachment OU.

In a September 1995 addendum to the VA examination, the 
examiner stated that there was no indication of 
conjunctivitis at present.  Review of the C-file indicated a 
question of conjunctivitis versus chronic inflammation 
secondary to his pterygia OU.  Regardless of the etiology, 
the pterygia, which were successfully treated, are usually 
related to ultraviolet exposure and certainly there was a 
good possibility that that was service-related and had 
subsequently been treated.  

The veteran was afforded another VA examination in February 
1998.  The examiner noted that the veteran had a history of 
some type of injury to his eyes on active duty, but that the 
veteran was a poor historian and was unable to remember 
specifically what happened to him while on active duty, with 
relationship to his visual or ocular history.  

The veteran's visual acuities were as follows:  Right eye, 
uncorrected, was counting fingers at near and counting 
fingers at far at five feet.  Right eye was corrected to 
20/70 vision at near and 20/50 +3 at far.  Left eye, 
uncorrected, near vision was counting fingers at 16 inches, 
counting fingers at distant at four feet.  Left eye, 
corrected, was 20/70 at near; left corrected at far was 20/50 
+2.  No diplopia was reported.  Confrontational fields were 
grossly within normal ranges for both the right and left eye.  
Slit lamp examination of the right eye exhibited 2+ - 3 
nuclear sclerotic cataract and 1+ posterior subcapsular 
cataract.  Left eye was pseudophakic.  Capsule was clear.  
There were no cells or flare in the anterior chamber at that 
time and no pigment on the endothelium.  There was some 
evidence of synechia in the left eye indicating a previous 
uveitis of that eye.  Both the left and the right eyes 
exhibited pterygium excision scars with some regrowth of the 
left eye of about 1 to 2 mm.  The veteran also exhibited 
dermatochalasis, left lid worse than the right lid.  There 
was currently no discharge or other conjunctival findings of 
either eye.  Internal examination of the optic nerves were 
approximately 0.7 C/D OU.  They were pale, indicating some 
degree of ischemic ophthalmopathy. The veteran exhibited dry 
drusen and dry macular degeneration in both posterior poles.  
Intraocular pressure was 15 right eye, 15 left eye with 
Goldmann tenonometry.  Extraocular motions were full.  Pupils 
were round and reactive.  

The diagnosis was that of bilateral nasal pterygium scars, 
cataract to the right eye, pseudophakic status in the left 
eye, probably synechia of the left eye indicating an old 
uveitis of the left eye, dermatochalasis, lids dry, age-
related macular degeneration and suspicious looking optic 
nerves with ischemic optic neuropathy, probably secondary to 
vascular insufficiency and poor ocular profusion.  His 
ophthalmological findings were certainly consistent with his 
visual acuities.  There was nothing in the veteran's history 
or record to correlate his pathological etiologies for his 
pterygium, cataracts or probable uveitis in the left eye.  

In October 2002, the National Personnel Records Center (NPRC) 
reported that a search of the veteran's unit records revealed 
no remarks pertaining to the veteran were located.

The veteran was afforded another VA examination in February 
2003.  The veteran was characterized as a poor historian.  He 
complained that his vision was somewhat transiently blurry, 
but could not characterize that further .  The examiner noted 
that the veteran's post ocular history was significant for 
pterygium excision times two on the right eye and times two 
on the left eye, approximately 10-12 years prior.  He also 
complained of slight ptosis or drooping upper eyelid in the 
left eye.  He was not sure when that began, but said that it 
had been there a long time.  History was also positive for 
cataract surgery with intraocular lens implant, 1996 in the 
right eye and 2001 in the left eye.  He said he did have a 
chemical splashed in his left eye in 1943, ended now with a 
painful event, but did not require any surgery.  The veteran 
was unsure of the history of glaucoma, macular degeneration 
or retinal detachment, and he was likewise unsure of his past 
family ocular history.  He denied any history of strabismus 
or amblyopia as a child.  

The examiner, upon review of the claims file, noted a variety 
of reports, one indicating that the veteran had a Bell's 
palsy on the left side in 1990, that resulted in ptosis at 
that time.  Also, the examiner noted a report in 1993, 
documenting enlarged cup-to-disc ratios, 0.6 on the right and 
0.75 on the left, per that exam calling the veteran a 
glaucoma suspect at that time.  There was an old examination 
that suggested possible old uveitis and catarrhal 
conjunctivitis (seasonal allergic conjunctivitis.)

On examination, his visual acuity with his present correction 
was 20/30 minus OD and 20/50 plus OS.  Note was made of the 
1998 examination which showed similar vision in his left eye.  
His present correction was minus 1.50 plus 1.0 axis 003 OD 
and minus 3.25 plus 1.25 axis 140 OS.  He wore no bifocal 
segment in those glasses.  Manifest refraction was minus 3.00 
sphere with slight improvement to 20/30 OD but no improvement 
was found OS.  Pupils were 5 mm OD and 4 mm OS with 2+ light 
reaction.  There was no afferent pupillary defect noted.  His 
visual fields were full to careful confrontational testing 
OU.  His motility showed them to be orthotrophic in primary 
gaze with full ductions and versions.  His intraocular 
pressures were 15 OD and 15 OS.  

On biomicroscopy, his lids and lashes showed dermatochalasis 
OU with slight ptosis approximately 2 mm OS.  His 
conjunctivae showed mild injection OU.  His corneas showed 
nasal scars OU, not in the visual axis.  His anterior 
chambers were deep and quiet OU.  His irises were flat and 
intact without rubeosis.  Posterior chamber intraocular 
lenses were in good position OU.  

On funduscopy, the view in was clear and the vitreous was 
clear OU.  His optic discs showed sharp margins.  No pallor 
or swelling was noted but the cupping was somewhat enlarged 
in the 0.5 vertical/0.2 horizontal cup OD and a 0.6 
vertical/0.3 horizontal cup OS.  However, they were somewhat 
sloping and partially difficult to judge.  His maculae were 
flat OU, although there was global retinal pigment epithelial 
changes.  His retinal vasculature was within normal limits 
and his retinal periphery was intact 360 degrees and no heme 
or cotton-wool spots were noted.  

The impression was that of: (1) history of uveitis and no 
signs of present or past uveitis at this time; (2) history of 
cataract extraction with posterior chamber intraocular lenses 
implanted previously.  As to the examination of the 
cataracts, the examiner noted that the problem had been 
successfully taken care of; (3) history of pterygium 
excision, both eyes without problem or recurrence.  As to the 
examination of the pterygium, the examiner noted that the 
problem had likewise been taken care of without problem or 
recurrence; (4) glaucoma suspect.  The veteran had good 
intraocular pressures, but cup-to-disc ratios that were 
enlarged, somewhat difficult to judge; (5) slight ptosis, 
both eyes status post Bell's palsy in 1990 on left.  It was 
likely residual sequelae from the bout with Bell's palsy in 
1990.  It did not block his pupillary visual axis.  

The examiner concluded that, generally, the veteran was a 
rather poor historian, but had had a few eye operations and 
involvement in the past.  The examiner was not completely 
sure of his decreased vision in the left eye at 20/50.  The 
examiner noted that it could be due to glaucoma given that he 
was a glaucoma suspect or due to corneal changes due to old 
chemical injury in 1943, as well as two pterygium excisions 
in that eye causing corneal problems.  

Given the evidence in the claims file, as well as the 
veteran's poor personal history, the examiner noted that it 
was difficult to judge if any of the problems were service 
connected.  The examiner explained that one could argue that 
the veteran's pterygium was service connected if he had a lot 
of exposure to wind, dust, etc.  However they were 
successfully removed.  His cataracts had been addressed and 
his uveitis did not seem active at that time.  

In a February 2003 handwritten addendum, the examiner noted 
that the conjunctivitis was quiet and not a complaint of the 
veteran at that time.  It was at best intermittent and mild.  
The examiner opined that it may have been that his prior 
pterygiums (now excised) were mistakes of conjunctivitis.  
The examiner did not believe that it contributed to prior 
glaucoma or prior cataracts.  The examiner also noted that 
uveitis flare-ups (of which he saw none) could also be 
mistaken for conjunctivitis.  


III. Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the Board is aware that the veteran's service 
medical records were not available for review, and as such, 
there is no evidence to show that the veteran suffered from 
malaria during service.  A NPRC search of unit records 
located no remarks pertaining to the veteran, despite his 
assertions in his July 1992 substantive appeal that he was 
hospitalized for two weeks during service for fever/malaria.  
Nonetheless, assuming arguendo that the veteran did suffer 
from malaria during service, the veteran still has not 
provided any medical evidence showing that he has current 
residuals therefrom.  

Absent proof of a current disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Although the Board is cognizant of the veteran's assertions 
that he has current residuals of malaria that was incurred in 
or was aggravated by service, no competent evidence has been 
presented to support these lay assertions.  The medical 
evidence that is of record does not show the presence of any 
residuals of malaria.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records whatsoever that would 
present a basis for relating the claimed residuals of malaria 
to disease or injury in service.  Absent competent evidence 
showing that he has current residuals of malaria due to 
service, service connection must be denied.  

Accordingly, the Board concludes that service connection for 
claimed residuals of malaria is not warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


IV.  Increased Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

Since the veteran appealed the initial rating assigned for 
the service-connected conjunctivitis, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

In this case, the veteran contends that his service-connected 
conjunctivitis disability is severe enough to warrant an 
initial compensable rating.  As noted herein above, the 
veteran was originally granted service connection for 
conjunctivitis in January 1992.  At that time, a 
noncompensable rating was assigned to that disability.  The 
veteran timely appealed the initial noncompensable rating.

The service-connected conjunctivitis is rated under 
Diagnostic Code 6018 for conjunctivitis.  Chronic 
conjunctivitis, under Diagnostic Code 6018, warrants a 10 
percent evaluation for active conjunctivitis with objective 
symptoms.  If healed, then conjunctivitis is rated on 
residuals; if there are no residuals, then it is rated as 
noncompensable.  38 C.F.R. § 38 C.F.R. § 4.84a (1991 to 
2003).

In this case, the medical evidence of record does not show 
that the conjunctivitis has been active during any of the VA 
examinations as noted hereinabove.

At the VA examination in September 1995, the veteran's chief 
complaint was chronic redness that had become intermittent.  
In viewing the old records, the examiner opined that some of 
the redness may have pertained to some recurrent inflammation 
associated with pterygium.  In the September 1995 addendum to 
the VA examination, the examiner stated that there was no 
indication of conjunctivitis at present.  Review of the C-
file indicated a question of conjunctivitis versus chronic 
inflammation secondary to his pterygia OU.  Regardless of the 
etiology, the pterygia, which were successfully treated, are 
usually related to ultraviolet exposure and certainly there 
was a good possibility that that was service-related and had 
subsequently been treated.  

Moreover, the February 2003 examiner noted, in a February 
2003 handwritten addendum, that the conjunctivitis was quiet 
and not a complaint of the veteran at that time.  It was at 
best intermittent and mild.  The examiner opined that it may 
have been that his prior pterygiums (now excised) were 
mistaken for conjunctivitis.  The examiner did not believe 
that it contributed to the prior question of glaucoma or 
prior cataracts.  The examiner also noted that uveitis flare-
ups (of which he saw none) could also be mistaken for 
conjunctivitis.  

In order to warrant a compensable rating under Diagnostic 
Code 6018, active conjunctivitis and/or residuals therefrom 
would have to be shown.  There is simply no medical evidence 
to indicate that the veteran suffers from active 
conjunctivitis or residuals therefrom.  

Although the veteran has complained of redness and pus from 
his eyes, associated with his service-connected 
conjunctivitis, the medical evidence simply does not show 
that the conjunctivitis is active.  Moreover, the VA 
examiners have suggested that the veteran's complaints may 
very well be associated with his other, non-service connected 
eye disabilities.  Thus, the Board finds that the veteran's 
claim for an initial compensable rating for the service-
connected conjunctivitis must be denied.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation.  There is no competent objective 
evidence of active conjunctivitis or current medical evidence 
of residuals of conjunctivitis.  Moreover, the September 
1991, September 1995, February 1998 and February 2003 VA 
examiners specifically found no evidence of active 
conjunctivitis at those times.  Thus, there has been no 
active conjunctivitis or residuals of conjunctivitis since 
service, which would warrant a compensable evaluation.  See 
38 C.F.R. § 4.84a Diagnostic Code 6018 (2003).

While the overwhelming evidence of record shows that the 
veteran has multiple eye complaints, compensation is provided 
only for service-connected disorders.  The evidence indicates 
that the veteran's only service-connected eye disorder is 
that of conjunctivitis and that he is not currently service-
connected for any other disability of the eye.  Although the 
veteran asserts he currently has significant impairment of 
both eyes and, as such, is entitled to a higher initial 
rating for the service-connected bilateral conjunctivitis, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for a compensable evaluation for bilateral 
conjunctivitis must be denied.

The preponderance of the evidence is against the claim for an 
increased (compensable) initial rating for the service-
connected conjunctivitis.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of malaria is denied.  

Entitlement to an initial compensable rating for the service-
connected conjunctivitis is denied.  


REMAND

The veteran contends that service connection is warranted for 
other eye disabilities, including bilateral cataracts, status 
post anterior uveitis of the left eye, and/or defective 
vision, to include as secondary to or aggravated by the 
service-connected conjunctivitis.  

At his VA examination in September 1995, the veteran's chief 
complaint was chronic redness that had become intermittent.  
In viewing the old records, the examiner opined that some of 
the redness may have pertained to some recurrent inflammation 
associated with pterygium.  In a September 1995 addendum to 
the VA examination, the examiner stated that there was no 
indication of conjunctivitis at present.  Review of the C-
file indicated a question of conjunctivitis versus chronic 
inflammation secondary to his pterygia OU.  Regardless of the 
etiology, the pterygia, which were successfully treated, are 
usually related to ultraviolet exposure and certainly there 
was a good possibility that that was service-related and had 
subsequently been treated.  

Moreover, at the VA examination in February 1998, the 
examiner noted that the veteran had a history of some type of 
injury to his eyes on active duty, but that the veteran was a 
poor historian and was unable to remember specifically what 
happened to him while on active duty, with relationship to 
his visual or ocular history.  

Significantly, in December 1998 correspondence from the 
veteran, he refers to an Army Document 58-B2 NOE 140 529 
Report of Physical Examination of Enlisted Personnel Prior to 
Discharge or Release from Active Duty of Retirement.  The 
veteran indicated that Part 34 of the document explained that 
the veteran was discharged with conjunctivitis CHR and mild 
cataract.  

Then, the VA examiner in February 2003 concluded that, 
generally, the veteran was a rather poor historian, but had 
had a few eye operations and involvement in the past.  The 
examiner was not completely sure of his decreased vision in 
the left eye at 20/50.  The examiner noted that it could be 
due to glaucoma given that he was a glaucoma suspect or due 
to corneal changes due to old chemical injury in 1943, as 
well as two pterygium excisions in that eye causing corneal 
problems.  

Given the evidence in the claims file, as well as the 
veteran's poor personal history, the examiner noted that it 
was difficult to judge if any of the problems were service 
connected.  The examiner explained that one could argue that 
the veteran's pterygium was service connected if he had a lot 
of exposure to wind, dust, etc.  However they were 
successfully removed.  His cataracts had been addressed and 
his uveitis did not seem active at that time.  

Importantly, the veteran indicated that his report of 
physical examination upon discharge documented that he had 
eye trouble in service.  The Board notes that the veteran's 
service medical records are unavailable for review, presumed 
destroyed by fire.  However, the veteran's contentions leave 
open the possibility that the veteran may have service 
medical records in his possession which could show the 
presence of an eye disability in service.  

As such, the case with regard to this issue, must regrettably 
be remanded once again to afford the veteran the opportunity 
to provide all evidence in his possession pertinent to his 
claim of service connection for a chronic eye disability 
other than the already service-connected conjunctivitis.  

After all additional medical records and/or service medical 
records are obtained and associated with the claims file, the 
veteran should be afforded a VA examination to determine the 
current nature and likely etiology of his eye disabilities.  

Finally, the Board observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for an eye 
disability, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The veteran should be asked to submit 
any/all service medical records or other 
pertinent records that he has in his 
possession.  In particular, the veteran 
should be asked to submit a copy of the 
Army Document 58-B2 NOE 140 529 Report of 
Physical Examination of Enlisted 
Personnel Prior to Discharge or Release 
from Active Duty of Retirement which he 
referred to in December 1998 
correspondence.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed eye disabilities, 
other than the already service-connected 
conjunctivitis.  The claims folder must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  All indicated tests must be 
conducted.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed eye disabilities.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that the veteran has 
current eye disability (other than 
conjunctivitis) due to disease or injury 
which was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the 
veteran's claim.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



